Citation Nr: 1760666	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-14 602	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona
 
 
THE ISSUES
 
1.  Entitlement to service connection for a bilateral thumb disability.
 
2.  Entitlement to service connection for an eye disorder to include cornea damage.
 
3.  Entitlement to service connection for a bilateral knee injury.
 
4.  Entitlement to service connection for vertigo and cerebellar gait, to include secondary to tinnitus.
 
5.  Entitlement to service connection for bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Arizona Department of Veterans Services
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran, D.C., and T.J.
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1959 to August 1965.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran attended a Board hearing before the undersigned in August 2017.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The issues of entitlement to service connection for a bilateral knee disability, vertigo with a cerebellar gait, and a bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  At the August 2017 Board hearing, the Veteran withdrew his appeal concerning the claim of entitlement to service connection for a bilateral thumb disability.
 
2.  There is no current evidence of a corneal scar or other cornea damage, the preponderance of the evidence is against finding that the Veteran has an eye disorder that was demonstrated during or is related to his active duty service, and the claimant does not have a current eye disorder which is reasonably encompassed by the Veteran's claim and described symptoms associated with the claim on appeal.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a bilateral thumb disability have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).
 
2.  An eye disorder to include cornea damage was not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Withdrawal
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).
 
At the August 2017 Board hearing, the Veteran requested that his claim of entitlement to a service connection for a bilateral thumb disability be withdrawn.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.
 
Eye disorder to include cornea damage
 
The Veteran contends that he has a left eye disorder to include cornea damage which was incurred in service.  In August 2017 the Veteran testified that while playing basketball he got a fingernail in his left eye, causing bleeding and double vision for two weeks.  He stated that he was given a patch and drops, but that to this day he still has a scar.
 
The Veteran's service treatment records show that in November 1961, he was treated for a finger stuck in his right eye while playing ball.  The examiner saw no corneal damage.  Two days later, the Veteran was evaluated for a "L" eye old injury, caused while playing basketball when another player poked "half of rt eye."  The treatment record twice more referenced the Veteran's right eye.  In his July 1962 and June 1965 Reports of Medical History, the Veteran denied any eye trouble.  Clinical evaluations in July 1962 and June 1965 found normal eyes.
 
In his July 2013 notice of disagreement, the Veteran wrote that it was his left cornea that has scar tissue damage, not his right cornea.  He wrote that he felt the VA examiner did not adequately examine his left eye.
 
While there is some confusion regarding whether the Veteran injured his right or his left eye playing ball in service,  regardless of which eye was injured in service, there is no evidence indicating that he currently has a corneal scar in either eye.  There further is no competent evidence linking any current eye disorder to his active duty service.  As such, entitlement to service connection must be denied.
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  In this case, there is no evidence of a present disability of cornea damage, and service connection is not warranted.
 
The Veteran's VA treatment records show that he has been regularly followed due to myopia, mild cataracts, and glaucoma, but at no time has he ever been found to have a corneal scar or other type of corneal damage.  In November 2009, the Veteran reported mild distance blur with his current lenses, with otherwise no visual or ocular complaints.  He was treated for glaucoma vs. ocular hypertension, and was noted to have mild cataracts.  At a February 2017 eye examination, the Veteran reported that he started having a hard time seeing street signs.  He was diagnosed with low risk open angle glaucoma suspect and mild cataracts.
 
The Veteran attended a VA examination with an optometrist in December 2012.  The Veteran reported that he was hit in the right eye playing basketball.  The examination did not find that the Veteran had any visual field defect, and no corneal scar was found on examination.  Physical examination of the bilateral corneas was normal.  The Veteran was diagnosed with primary open angle glaucoma.
 
A March 2013 addendum note from the VA optometrist stated that there was no corneal damage noted on examination, and that the Veteran's corneal abrasion from November 1961 had resolved completely with no residual effects.  The optometrist wrote that primary open angle glaucoma was a new and separate disease, which was not as likely as not incurred in or caused by the right eye corneal abrasion that occurred in service.
 
The Board therefore finds that the Veteran has not demonstrated a current disability due to a cornea scar or cornea damage at any time during the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran incurred an eye injury in service, the medical evidence of record clearly shows that any damage incurred at that time has resolved.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  In this case, there is no competent medical evidence to support the Veteran's assertions that he currently has a left cornea scar, and his lay statements are greatly outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
Although the Veteran has very clearly indicated, in both written statements and his August 2017 Board hearing, that he is seeking entitlement to service connection for a corneal scar, the Board has also considered whether it would be beneficial to the Veteran to expand the scope of the claim to include any eye disability.
 
In Clemons, it was held that the scope of a claim should not be limited to the terminology used by the lay Veteran, but must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).  In this case, the preponderance of the probative medical evidence is against finding that the Veteran has any current eye disability that is related to service.  Furthermore, the Board does not find that the Veteran has any current eye disorder which is reasonably encompassed by the Veteran's claim and described symptoms.  The March 2013 addendum clearly indicated that there was no relationship between glaucoma and a corneal abrasion, and that the two disorders were entirely separate diseases.  The Veteran has not at any time indicated that he has separate symptomatology other than a corneal scar.  Further, he has not asserted or presented evidence that his decreased visual acuity due to myopia, astigmatism, glaucoma, or cataracts is related to service.  
 
In sum, the preponderance of the evidence indicates that the Veteran does not have a current eye disability, to include a corneal scar or cornea damage in either eye, and there is no competent, medical evidence showing that the Veteran has a current eye disorder that is related to any event in service.  The Board has considered the benefit of the doubt rule, but the preponderance of evidence is against the claim.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
The appeal concerning a claim of entitlement to service connection for a bilateral thumb disorder is dismissed.
 
Entitlement to service connection for cornea damage is denied.
 
 
REMAND
 
Bilateral Knee Disability
 
The Veteran has submitted written statements arguing that he injured his knees playing basketball or, in the alternative, that his knee disorders were caused or aggravated by his service-connected ankle disabilities.  The Veteran testified in August 2017 that he played a lot of sports in service, causing him to get "banged up."  He stated that he had a collision while playing baseball that caused a big knot above his right knee.  He also indicated that his doctor had told him that his ankle disabilities have caused problems in his knees.
 
The Veteran's service treatment records contain numerous complaints related to the ankles, but do not include any complaints or treatment of the knees.  In July 1962 and June 1965 Reports of Medical History, the Veteran denied any lameness or trick or locked knee.  Clinical evaluation at both separation examinations found normal lower extremities.  The Veteran's VA treatment records show that he has been diagnosed with osteoarthritis of  both knees, and that he has undergone a total knee replacement of the left knee.
 
Although the service treatment records do not confirm that the Veteran incurred any knee injuries in service, the appellant is competent to state that he experienced knee pain while in service.  As he has not yet been afforded a VA examination addressing the current nature and etiology of his bilateral knee disorders, including whether any knee disability has been caused or aggravated by his service-connected ankle disorders, the Board remands this issue so that such an examination can be held prior to further adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Hearing Loss
 
In August 2017, the Veteran testified that he has been given hearing aids and has trouble hearing certain words.  He stated that while in service, he "ruptured" his right eardrum on the rifle range.  He stated that he did report severe ringing in his ear to the medic, but was told that there was nothing they could do about it.  He stated that as a military policeman he was required to qualify on four different weapons every six months, and that he was not given ear protection.  His daughter T.J. stated that the Veteran sometimes cannot understand what she is saying.  The Veteran wrote in April 2015 that he has had hearing loss and tinnitus for the past 50 years.  The Veteran's service treatment records show that in September 1961, he reported ringing in his ear after firing a .45 caliber pistol.
 
A former Army colleague wrote a letter in stating that back in 1959, the Veteran complained of constant ringing in his ears and being exposed to loud weapons noise.  He wrote that while they were stationed together in Germany, the Veteran was not given any hearing protection during weapons qualifications.
 
At a November 2010 VA examination, the Veteran was found to have hearing loss in the left ear that was not sufficiently severe to be considered a disability.  See 38 C.F.R. § 3.385 (2017).  While he did have a right ear hearing loss disability for VA purposes the examiner stated that it was less likely than not related to military noise exposure because the Veteran's hearing was documented as within normal limits at separation.
 
A private August 2012 audiological evaluation showed significantly increased puretone thresholds in both ears which were well above the minimum required thresholds to establish a disability under 38 C.F.R. § 3.385.
 
The Veteran next attended a VA examination in November 2012, which also found that the Veteran had a hearing loss disability in the right ear, but not in the left ear.  The examiner repeated the same rationale given in November 2010 for why it was less likely than not that hearing loss was related to service.
 
The Veteran also submitted a July 2017 VA audiology evaluation which shows an unclear audiogram, but which appears to show that the Veteran's puretone thresholds in the left ear had worsened.  
 
The Board finds that there is sufficient evidence to indicate that the Veteran's left ear hearing loss may now be of sufficient severity to be considered a disability for VA purposes, and the issue is remanded to afford the appellant a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
 
In this regard, the rationale provided by the November 2010 VA examiner is not adequate to decide the issue at this time.  Although the Veteran was not found to have a hearing loss disability at separation from service, he has reported having tinnitus and hearing loss problems from the time of service to the present.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.).  A new and adequate nexus opinion is also required prior to further adjudication.
 
Vertigo with a cerebellar gait
 
In August 2017, the Veteran stated that when he first got sick with vertigo a few years earlier, it felt like he had the flu and was seasick, and he had to be hospitalized for three days.  He stated that he continued having symptoms and was given exercises to do which help with his equilibrium.  He stated that he has been told that his vertigo could be related to tinnitus and hearing loss.  The Veteran wrote in December 2010 that he has been advised by doctors that his tinnitus in service led to later hearing loss and vertigo.
 
The Veteran's private treatment records show that in November 2008, he was hospitalized for symptoms of significant dizziness.  He was diagnosed with dizziness/vertigo most likely related to alcohol use, but with a note that it was necessary to rule out other etiologies, including vestibular neuritis.  A neurological consultation found dizziness suggestive of vestibular dysfunction.  He then attended physical therapy to improve his gait and learn vestibular exercises.  The physical therapist wrote in November 2008 that the Veteran's symptoms and test results coincided with an inner ear hypofunction.
 
The Veteran attended a VA examination in August 2014.  The Veteran reported feeling off-balance when his vertigo acted up, stating that the worst episode was when he was initially diagnosed in 2007.  He reported that he currently had mild symptoms on a daily basis.  Physical examination found a normal gait, and did not find any current evidence of a cerebellar gait.  The examiner did find that the Veteran had hearing impairment with vertigo more than once weekly, lasting for less than one hour.  Physical examination of the ear was normal, although testing revealed mild vertigo during the exam, symptoms worse after concluding test.  The Veteran was diagnosed with benign paroxysmal positional vertigo.  The examiner concluded that the Veteran's condition was less likely than not proximately due to or the result of a service-connected condition.  He explained that the Veteran's vertigo began only recently, much later than the Veteran's tinnitus, and that "Tinnitus never causes vertigo, unless one is diagnosed with an illness in which tinnitus and vertigo occur together..."  He wrote that the Veteran did not have any of the conditions in which tinnitus and vertigo occur together, such as vestibular schwannoma, and that if the tinnitus was caused by acoustic trauma, it did not cause vertigo.
 
A July 2017 audiologist's progress note stated that the Veteran had vertigo and disequilibrium and recommended that Veteran had an MRI to rule out acoustic neuroma/vestibular schwannoma.
 
While the VA examiner found that the Veteran did not have a condition in which tinnitus and vertigo go together, his treating audiologist did find that the appellant could have a vestibular schwannoma and recommended an MRI.  As the Veteran's most recent VA treatment records have not been obtained, it is not known to the Board whether such tests were performed.  This issue is therefore remanded in order to obtain the Veteran's VA treatment records and to provide the Veteran with a more thorough neurological examination to determine and discuss the etiology of his vertigo as well as its relationship to his hearing loss and tinnitus.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Provide the Veteran with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.
 
2. Request all relevant VA treatment records from the Phoenix VA Health Care System, the Southern Arizona VA Health Care System in Tucson, and the Casa Grande Community Based Outpatient Clinic dating since April 2017. The AOJ should specifically request the puretone threshold results from the Veteran's July 2017 audiological evaluation.
 
All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3. Schedule the Veteran for an appropriate VA orthopedic examination with a qualified examiner to address the nature and etiology of any diagnosed bilateral knee disability.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  
 
Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What, if any, current diagnoses pertain to the appellant's knees?

b) For each diagnosed knee disorder, address whether it is at least as likely as not that the disorder had its onset during, or is otherwise related to any event or injury in the Veteran's military service. 
 
The examiner must specifically address the Veteran's statements that he experienced knee pain while playing sports in service, that he once collided with another player during baseball and developed a "big knot" above his right knee, and that he has continued to have knee problems since that time to the present.
 
c) For each diagnosed knee disorder, address whether it is at least as likely as not that the disorder was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected left ankle medial ligament sprain and right ankle degenerative arthritis.
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4. Schedule the Veteran for an appropriate VA audiological examination with an audiologist.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) Is it at least as likely as not that the Veteran has a current hearing loss disability in either ear that had its onset during, or is it otherwise related to any event or injury in the Veteran's military service. 
 
In addressing this question the examiner must discuss the Veteran's statements that he had to frequently qualify on weapons without hearing protection and that he experienced hearing loss from the time of service to the present.  Please also note that in September 1961, the Veteran reported ringing in his ear after firing a .45 caliber pistol.
 
b) Is it at least as likely as not that the Veteran has a current hearing loss disability that was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected tinnitus?
 
c) Is it at least as likely as not that the Veteran has vertigo or any other vestibular disorder that is either (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected tinnitus or by hearing loss?
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
5. Schedule the Veteran for an appropriate VA neurological examination with a qualified examiner to address the nature and etiology of any vertigo disorder or cerebellar gait.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted, including an MRI, if it is deemed necessary and with the appellant's consent.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:
 
a) What are the Veteran's current diagnoses relating to vertigo or cerebellar gait?  Specifically address the Veteran's treatment in November 2008 for vertigo and the July 2017 audiologist note indicating that the appellant could have an acoustic neuroma/vestibular schwannoma.
 
b) For each diagnosed disorder, address whether it is at least as likely as not that the disorder had its onset during, or is it otherwise related to any event or injury in the Veteran's military service. 
 
c) For each diagnosed disorder, address whether it is at least as likely as not that the disorder was either (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected tinnitus or by hearing loss?
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
6. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and was not returned as undeliverable.
 
7. Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


